--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 
PRIVATE PLACEMENT SUBSCRIPTION
 
 
HCI VIOCARE
 
 
PRIVATE PLACEMENT
 
INSTRUCTIONS TO SUBSCRIBER:
 
1.  
COMPLETE the information on page 2 of this Subscription Agreement.

 
2.  
If resident in the United States, COMPLETE the Prospective Investor Suitability
Questionnaire attached as Appendix 1 to this Subscription Agreement and the
Canadian Questionnaire attached as Appendix 2 to this Subscription Agreement.

 
3.  
If resident an international jurisdiction outside of the United States, COMPLETE
the Certification of a non-US Subscriber attached as Appendix 2 to this
Subscription Agreement only.

 
4.  
COURIER the originally executed copy of the entire Subscription Agreement,
together with the Questionnaire, to the Company at:

 
HCi Viocare
            c/o

Kintyre House, 209 Govan Road

Glasgow, G51 1HJ, Scotland, UK

 
 
If you have any questions please contact Nikolaos Kardaras, director,
at kardlaw@otenet.gr.

1

--------------------------------------------------------------------------------

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
TO:           HCi Viocare (the “Company”)
 
Subject and pursuant to the attached “Terms and Conditions” of this Subscription
Agreement, including all schedules and appendices attached hereto, the
Subscriber hereby irrevocably subscribes for, and on the Closing Date, will
purchase from the Company, the following securities at the following price:
                        Shares  (the “Securities”)
US$0.06 per Share for a total purchase price of US$
The Subscriber owns, directly or indirectly, the following securities of the
Company:
                           common shares     
                                                                                                              
[Check if applicable]  The Subscriber is an affiliate of the Company o

The Subscriber directs the Company to issue, register and deliver the
certificates representing the Securities as follows:
REGISTRATION INSTRUCTIONS
 
DELIVERY INSTRUCTIONS
     
Name to appear on certificate
 
Name and account reference, if applicable
     
Account reference if applicable
 
Contact name
     
Address
 
Address
     
Tax I.D./E.I.N./S.S.N.
 
Telephone Number

 
EXECUTED by the Subscriber
this                                                                           day
of                                , 2017.
 
WITNESS:
 
EXECUTION BY SUBSCRIBER:
   
X
Signature of Witness
 
Signature of individual (if Subscriber is an individual)
   
X
Name of Witness
 
Authorized signatory (if Subscriber is not an individual)
     
Address of Witness
 
Name of Subscriber (please print)
         
Name of authorized signatory (please print)
ACCEPTED and EFFECTIVE this       day of               , 2017
   
HCi Viocare
 
Address of Subscriber (residence)
per:
       
Telephone Number
Authorized Signatory
       
E-mail address
         
Social Security/Insurance No.:

By signing this acceptance, the Subscriber agrees to be bound by the term and
conditions of this Subscription Agreement.
2

--------------------------------------------------------------------------------


NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE “SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE
UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN)
EXCEPT PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.
 
TERMS AND CONDITIONS
 
1.  
Subscription

 
1.1 The undersigned (the "Subscriber") hereby irrevocably subscribes for and
agrees to purchase the number of Shares of the Company's common stock (the
"Securities") as set out on page 2 of this Subscription Agreement at a price
of US$0.06 per Share (such subscription and agreement to purchase being the
"Subscription"), for the total subscription price as set out on page 2 of this
Subscription Agreement (the "Subscription Proceeds"), which Subscription
Proceeds are tendered herewith, on the basis of the representations and
warranties and subject to the terms and conditions set forth herein.
 
1.2 The Company hereby agrees to sell, on the basis of the representations and
warranties and subject to the terms and conditions set forth herein, to the
Subscriber the Securities.  Subject to the terms hereof, the Subscription
Agreement will be effective upon its acceptance by the Company.
 
1.3 Unless otherwise provided, all dollar amounts referred to in this
Subscription Agreement are in lawful money of the United States of America.
 
2.  
Payment

 
2.1 The Subscription Proceeds must accompany this Subscription and shall be paid
to the Company by certified cheque, wire, bank draft or money order.  If the
funds are wired to the Company's lawyers, those lawyers are authorized to
immediately deliver the funds to the Company without further authorization from
the Subscriber.
 
2.2 The Subscriber acknowledges and agrees that this Subscription Agreement, the
Subscription Proceeds and any other documents delivered in connection herewith
will be held by the Company's lawyers on behalf of the Company.  In the event
that this Subscription Agreement is not accepted by the Company for whatever
reason within 60 days of the delivery of an executed Subscription Agreement by
the Subscriber, this Subscription Agreement, the Subscription Proceeds and any
other documents delivered in connection herewith will be returned to the
Subscriber at the address of the Subscriber as set forth in this Subscription
Agreement without interest or deduction.
 
2.3 Where the Subscription Proceeds are paid to the Company, the Company may
treat the Subscription Proceeds as a non-interest bearing loan and may use the
Subscription Proceeds prior to this Subscription Agreement being accepted by the
Company.
 
3.  
Questionnaires and Undertaking and Direction

 
3.1 The Subscriber must complete, sign and return to the Company the following
documents:
 
(a)  
One (1) executed copy of this Subscription Agreement;

 
(b)  
the US Questionnaire in the form attached as Appendix 1 if the Subscriber is
resident in the United States;

 
3

--------------------------------------------------------------------------------


3.2 The Subscriber shall complete, sign and return to the Company as soon as
possible, on request by the Company, any documents, questionnaires, notices and
undertakings as may be required by regulatory authorities, stock exchanges and
applicable law.
 
4.  
Closing

 
4.1 Closing of the purchase and sale of the Securities shall be deemed to be
effective on such date as may be determined by the Company in its sole
discretion (the "Closing Date").  The Subscriber acknowledges that Securities
may be issued to other subscribers under this offering (the "Offering") before
or after the Closing Date.  The Company, may, at its discretion, elect to close
the Offering in one or more closings, in which event the Company may agree with
one or more subscribers (including the Subscriber hereunder) to complete
delivery of the Securities to such subscriber(s) against payment therefore at
any time on or prior to the Closing Date.
 
5.  
Acknowledgements of Subscriber

 
5.1 The Subscriber acknowledges and agrees that:
 
(a)  
none of the Securities have been registered under the 1933 Act, or under any
state securities or “blue sky” laws of any state of the United States, and,
unless so registered, may not be offered or sold in the United States or to U.S.
Persons, as that term is defined in Regulation S under the 1933 Act (“Regulation
S”), except pursuant to an exemption from, or in a transaction not subject to,
the registration requirements of the 1933 Act;

 
(b)  
the Subscriber acknowledges that the Company has not undertaken, and will have
no obligation, to register any of the Securities under the 1933 Act;

 
(c)  
the decision to execute this Subscription Agreement and purchase the Securities
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Company.  If
the Company has presented a business plan to the Subscriber, the Subscriber
acknowledges that the business plan may not be achieved or be achievable;

 
(d)  
the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
sale of the Securities hereunder, and to obtain additional information, to the
extent possessed or obtainable without unreasonable effort or expense, necessary
to verify the accuracy of the information about the Company;

 
(e)  
the decision to execute this Subscription Agreement and purchase the Securities
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Company and
such decision is based solely upon a review of publicly available information
regarding the Company available on the website of the United States Securities
and Exchange Commission (the "SEC") available at www.sec.gov (the "Company
Information");

 
(f)  
the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by Subscribers
during reasonable business hours at its principal place of business and that all
documents, records and books in connection with the sale of the Securities
hereunder have been made available for inspection by the Subscriber, the
Subscriber’s attorney and/or advisor(s);

 
(g)  
by execution of this Subscription Agreement the Subscriber has waived the need
for the Company to communicate its acceptance of the purchase of the Securities
pursuant to this Subscription Agreement;

 
(h)  
all information which the Subscriber has provided to the Company in the
Questionnaire is correct and complete as of the date the Questionnaire is
signed, and if there should be any change in such information prior to the
Subscription being accepted by the Company, the Subscriber will immediately
provide the Company with such information;

 
4

--------------------------------------------------------------------------------


(i)  
the Company is entitled to rely on the representations and warranties and the
statements and answers of the Subscriber contained in this Subscription
Agreement and in the Questionnaire, and the Subscriber will hold harmless the
Company from any loss or damage it may suffer as a result of the Subscriber’s
failure to correctly complete this Subscription Agreement or the Questionnaire;

 
(j)  
it will indemnify and hold harmless the Company and, where applicable, its
respective directors, officers, employees, agents, advisors and shareholders
from and against any and all loss, liability, claim, damage and expense
whatsoever (including, but not limited to, any and all fees, costs and expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any claim, lawsuit, administrative proceeding or investigation whether commenced
or threatened) arising out of or based upon any representation or warranty of
the Subscriber contained herein or in any document furnished by the Subscriber
to the Company in connection herewith being untrue in any material respect or
any breach or failure by the Subscriber to comply with any covenant or agreement
made by the Subscriber to the Company in connection therewith;

 
(k)  
the issuance and sale of the Securities to the Subscriber will not be completed
if it would be unlawful or if, in the discretion of the Company acting
reasonably, it is not in the best interests of the Company;

 
(l)  
it has been advised to consult its own legal, tax and other advisors with
respect to the merits and risks of an investment in the Securities and with
respect to applicable resale restrictions and it is solely responsible (and the
Company is not in any way responsible) for compliance with applicable resale
restrictions;

 
(m)  
none of the Securities are listed on any stock exchange and no representation
has been made to the Subscriber that any of the Securities will become listed on
any stock exchange or automated dealer quotation system;

 
(n)  
it is acquiring the Securities as principal for its own account, for investment
purposes only, and not with a view to, or for, resale, distribution or
fractionalization thereof, in whole or in part, and no other person has a direct
or indirect beneficial interest in such Securities;

 
(o)  
the Subscriber is acquiring the Securities pursuant to an exemption from the
registration and prospectus requirements of applicable securities legislation in
all jurisdictions relevant to this Subscription, and, as a consequence, the
Subscriber will not be entitled to use most of the civil remedies available
under applicable securities legislation and the Subscriber will not receive
information that would otherwise be required to be provided to the Subscriber
pursuant to applicable securities legislation;

 
(p)  
the Subscriber has been advised that the business of the Company is in a
start-up phase and acknowledges that there is no assurance that the Company will
raise sufficient funds to adequately capitalize the business or that the
business will be profitable in the future;

 
(q)  
no documents in connection with the sale of the Securities hereunder have been
reviewed by the Securities and Exchange Commission or any state securities
administrators;

 
(r)  
there is no government or other insurance covering any of the Securities; and

 
(s)  
this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company.

 
5

--------------------------------------------------------------------------------


6.  
Representations, Warranties and Covenants of the Subscriber

 
6.1 The Subscriber hereby represents and warrants to and covenants with the
Company (which representations, warranties and covenants shall survive the
Closing) that:
 
(a)  
the Subscriber is resident in the jurisdiction set forth on page 2 underneath
the Subscriber’s name and signature;

 
(b)  
the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

 
(c)  
the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Securities for an indefinite period of time;

 
(d)  
the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in anyway whatsoever for the Subscriber’s decision to invest in the
Securities and the Company;

 
(e)  
all information contained in the Questionnaire is complete and accurate and may
be relied upon by the Company and the Subscriber will notify the Company
immediately of any material change in any such information occurring prior to
the closing of the purchase of the Securities;

 
(f)  
the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or the constating documents of, the
Subscriber or of any agreement, written or oral, to which the Subscriber may be
a party or by which the Subscriber is or may be bound;

 
(g)  
the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;

 
(h)  
it understands and agrees that none of the Securities have been registered under
the 1933 Act or any state securities laws, and, unless so registered, none may
be offered or sold in the United States or, directly or indirectly, to U.S.
Persons (as defined herein) except pursuant to an exemption from, or in a
transaction not subject to, the Registration Requirements of the 1933 Act and in
each case only in accordance with state securities laws;

 
(i)  
it is purchasing the Securities for its own account for investment purposes only
and not for the account of any other person and not for distribution, assignment
or resale to others, and no other person has a direct or indirect beneficial
interest is such Securities, and the Subscriber has not subdivided his interest
in the Securities with any other person;

 
(j)  
it is able to fend for itself in the Subscription and has the ability to bear
the economic risks of its prospective investment and can afford the complete
loss of such investment;

 
(k)  
if it is acquiring the Securities as a fiduciary or agent for one or more
investor accounts, it has sole investment discretion with respect to each such
account and it has full power to make the foregoing acknowledgments,
representations and agreements on behalf of such account;

 
6

--------------------------------------------------------------------------------


(l)  
it understands and agrees that the Company and others will rely upon the truth
and accuracy of the acknowledgments, representations and agreements contained in
sections 5 and 6 hereof and agrees that if any of such acknowledgments,
representations and agreements are no longer accurate or have been breached, it
shall promptly notify the Company;

 
(m)  
the Subscriber:

 
(i)  
is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction in which the Subscriber is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Securities,

 
(ii)  
is purchasing the Securities pursuant to exemptions from prospectus or
equivalent requirements under applicable securities laws or, if such is not
applicable, the Subscriber is permitted to purchase the Securities under the
applicable securities laws of the securities regulators in the International
Jurisdiction without the need to rely on any exemptions,

 
(iii)  
acknowledges that the applicable securities laws of the authorities in the
International Jurisdiction do not require the Company to make any filings or
seek any approvals of any kind whatsoever from any securities regulator of any
kind whatsoever in the International Jurisdiction in connection with the issue
and sale or resale of any of the Securities, and

 
(iv)  
represents and warrants that the acquisition of the Securities by the Subscriber
does not trigger:

 
A.  
any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or

 
B.  
any continuous disclosure reporting obligation of the Company in the
International Jurisdiction, and

 
(n)  
the Subscriber will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Company, acting reasonably;

 
(o)  
the Subscriber is not acquiring the Securities as a result of any form of
general solicitation or general advertising including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio, or television, or any seminar or meeting whose
attendees have been invited by general solicitation or general advertising;

 
(p)  
no person has made to the Subscriber any written or oral representations:

 
(i)  
that any person will resell or repurchase any of the Securities;

 
(ii)  
that any person will refund the purchase price of any of the Securities;

 
(iii)  
as to the future price or value of any of the Securities; or

 
(iv)  
that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Company on any stock exchange or
automated dealer quotation system, except that currently certain market makers
make market in the shares of the Company's common stock on the OTC Bulletin
Board.

 
7

--------------------------------------------------------------------------------

6.2 In this Subscription Agreement, the term “U.S. Person” shall have the
meaning ascribed thereto in Regulation S and for the purpose of the Subscription
includes any person in the United States.
 
7.  
Acknowledgement and Waiver

 
7.1 The Subscriber has acknowledged that the decision to purchase the Securities
was solely made on the basis of publicly available information.  The Subscriber
hereby waives, to the fullest extent permitted by law, any rights of withdrawal,
rescission or compensation for damages to which the Subscriber might be entitled
in connection with the distribution of any of the Securities.
 
8.  
Representations and Warranties will be Relied Upon by the Company

 
8.1 The Subscriber acknowledges that the representations and warranties
contained herein are made by it with the intention that they may be relied upon
by the Company and its legal counsel in determining the Subscriber’s eligibility
to purchase the Securities under applicable securities legislation, or (if
applicable) the eligibility of others on whose behalf it is contracting
hereunder to purchase the Securities under applicable securities
legislation.  The Subscriber further agrees that by accepting delivery of the
certificates representing the Securities on the Closing Date, it will be
representing and warranting that the representations and warranties contained
herein are true and correct as at the Closing Date with the same force and
effect as if they had been made by the Subscriber at the Closing Date and that
they will survive the purchase by the Subscriber of the Securities and will
continue in full force and effect notwithstanding any subsequent disposition by
the Subscriber of such Securities.
 
9.  
Resale Restrictions

 
9.1 The Subscriber acknowledges that any resale of the Securities will be
subject to resale restrictions contained in the securities legislation
applicable to each Subscriber or proposed transferee as set forth in paragraph 6
of this Subscription Agreement.  The Securities may not be offered or sold in
the United States unless registered in accordance with federal securities laws
and all applicable state securities laws or exemptions from such registration
requirements are available.
 
10.  
Legending and Registration of Subject Securities

 
10.1 The Subscriber hereby acknowledges that that upon the issuance thereof, and
until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the
Securities will bear a legend in substantially the following form:
 
If the Subscriber is a US person:
 
“NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE “SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE
UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN)
EXCEPT PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.”
 
8

--------------------------------------------------------------------------------


If the Subscriber is a non-US person:
 
THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").
 
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN
ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT.  "UNITED STATES" AND "U.S. PERSON" ARE
AS DEFINED BY REGULATION S UNDER THE 1933 ACT.
 
10.2 The Subscriber hereby acknowledges and agrees to the Company making a
notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Subscription Agreement.
 
11. Notices to Residents of the European Economic Area
 
11.1 In relation to each member state of the European Economic Area (the “EEA”)
which has implemented Directive 2003/71/EC (the “Prospectus Directive”) (each, a
“Relevant Member State”), Securities may only be offered or sold in the Relevant
Member State under the following exemptions under the Prospectus Directive, if
they have been implemented in that Relevant Member State:
 
(a)  
to legal entities which are authorised or regulated to operate in the financial
markets or, if not so authorised or regulated, whose corporate purpose is solely
to invest in securities;

 
(b)  
to any legal entity which has two or more of (1) an average of at least 250
employees during the last financial year; (2) a total balance sheet of more than
€43,000,000; and (3) an annual net turnover of more than €50,000,000, as shown
in its last annual or consolidated accounts;

 
(c)  
in any other circumstances falling within Article 3(2) of the Prospectus
Directive;

 
provided that no such offer of Securities shall result in a requirement for the
publication by the Company of a prospectus pursuant to Article 3 of the
Prospectus Directive.
 
12.  
Costs

 
12.1 The Subscriber acknowledges and agrees that all costs and expenses incurred
by the Subscriber (including any fees and disbursements of any special counsel
retained by the Subscriber) relating to the purchase of the Securities shall be
borne by the Subscriber.
 
13.  
Governing Law

 
13.1 This Subscription Agreement is governed by the laws of the State of Nevada
and the federal laws applicable therein.  The Subscriber, in its personal or
corporate capacity and, if applicable, on behalf of each beneficial purchaser
for whom it is acting, irrevocably attorns to the jurisdiction of the State of
Nevada.
 
9

--------------------------------------------------------------------------------


14.  
Survival

 
14.1 This Subscription Agreement, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Securities by the
Subscriber pursuant hereto.
 
15.  
Assignment

 
15.1 This Subscription Agreement is not transferable or assignable.
 
16.  
Execution

 
16.1 The Company shall be entitled to rely on delivery by facsimile machine of
an executed copy of this Subscription Agreement and acceptance by the Company of
such facsimile copy shall be equally effective to create a valid and binding
agreement between the Subscriber and the Company in accordance with the terms
hereof.
 
17.  
Severability

 
17.1 The invalidity or unenforceability of any particular provision of this
Subscription Agreement shall not affect or limit the validity or enforceability
of the remaining provisions of this Subscription Agreement.
 
18.  
Entire Agreement

 
18.1 Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Subscription Agreement contains the entire agreement between the parties
with respect to the sale of the Securities and there are no other terms,
conditions, representations or warranties, whether expressed, implied, oral or
written, by statute or common law, by the Company or by anyone else.
 
19.  
Notices

 
19.1 All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given if mailed or transmitted by any standard
form of telecommunication.  Notices to the Subscriber shall be directed to the
address on page 2 and notices to the Company shall be directed to it at the
first page of this Subscription Agreement.
 
20.  
Counterparts

 
20.1 This Subscription Agreement may be executed in any number of counterparts,
each of which, when so executed and delivered, shall constitute an original and
all of which together shall constitute one instrument.
10

--------------------------------------------------------------------------------


APPENDIX 1
 
PROSPECTIVE INVESTOR SUITABILITY QUESTIONNAIRE
 
All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.
 
This Questionnaire is for use by each Subscriber who is a US person (as that
term is defined Regulation S of the United States Securities Act of 1933 (the
“1933 Act”)) and has indicated an interest in purchasing Securities of HCi
VioCare (the “Company”).  The purpose of this Questionnaire is to assure the
Company that each Subscriber will meet the standards imposed by the 1933 Act and
the appropriate exemptions of applicable state securities laws.  The Company
will rely on the information contained in this Questionnaire for the purposes of
such determination.  The Securities will not be registered under the 1933 Act in
reliance upon the exemption from registration afforded by Section 3(b) and/or
Section 4(6) of the 1933 Act.  This Questionnaire is not an offer of Securities
or any other securities of the Company in any state other than those
specifically authorized by the Company.
 
All information contained in this Questionnaire will be treated as
confidential.  However, by signing and returning this Questionnaire, each
Subscriber agrees that, if necessary, this Questionnaire may be presented to
such parties as the Company deems appropriate to establish the availability,
under the 1933 Act or applicable state securities law, of exemption from
registration in connection with the sale of the Securities hereunder.
 
The Subscriber covenants, represents and warrants to the Company that it
satisfies one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the 1933 Act, as indicated below:  (Please
initial in the space provide those categories, if any, of an “Accredited
Investor” which the Subscriber satisfies)
 
  Category 1
An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of US $5,000,000;

 
  Category 2
A natural person whose individual net worth, or joint net worth with that
person’s spouse, on the date of purchase exceeds US $1,000,000;

 
  Category 3
A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

 
  Category 4
A “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of $5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000, or, if a self-directed plan, whose investment decisions
are made solely by persons that are accredited investors;

 
11

--------------------------------------------------------------------------------


  Category 5
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States);

 
  Category 6
A director or executive officer of the Company;

 
  Category 7
A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the 1933 Act;

 
  Category 8
An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories;

 
Note that prospective Subscribers claiming to satisfy one of the above
categories of Accredited Investor may be required to supply the Company with a
balance sheet, prior years’ federal income tax returns or other appropriate
documentation to verify and substantiate the Subscriber’s status as an
Accredited Investor.
 
If the Subscriber is an entity which initialled Category 8 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:
 
                                                                                                                                                   
 
                                                                                                                                                   
 
The Subscriber hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Subscriber will notify the
Company promptly of any change in any such information.  If this Questionnaire
is being completed on behalf of a corporation, partnership, trust or estate, the
person executing on behalf of the Subscriber represents that it has the
authority to execute and deliver this Questionnaire on behalf of such entity.
 
IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
_______ day of _________________, _______.
 
 
If a Corporation, Partnership or Other Entity:
 
If an Individual:
 
Print of Type Name of Entity
 
Signature of Authorized Signatory
 
Type of Entity and Tax I.D. No.
 
Signature
 
Print or Type Name
 
Social Security/Tax I.D. No.

 
12

--------------------------------------------------------------------------------


 
CERTIFICATE OF NON-U.S. SHAREHOLDER
 
Capitalized terms used but not otherwise defined in this Certificate of Non-U.S.
Shareholder (this “Certificate”) shall have the meanings given to such terms in
the Subscription Agreement to which this certification forms a part (the
“Subscription Agreement”) between HCi VioCare (the “Company”)  and the
undersigned.  In connection with the issuance of the Securities  to the
undersigned, the undersigned hereby agrees, acknowledges, represents and
warrants that:
 
1.           the undersigned is not a “U.S. Person” as such term is defined by
Rule 902 of Regulation S (the definition of which includes, but is not limited
to, an individual resident in the U.S. and an estate or trust of which any
executor or administrator or trust, respectively is a U.S. Person and any
partnership or corporation organized or incorporated under the laws of the
U.S.);
 
2.           none of the Securities have been or will be registered under the
Securities Act, or under any state securities or “blue sky” laws of any state of
the United States, and may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation
S, except in accordance with the provisions of Regulation S or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act and in compliance with any Applicable
Securities Laws;
 
3.           offers and sales of any of the  Securities prior to the expiration
of a period of six months after the date of original issuance of the Securities
(the six month period hereinafter referred to as the “Distribution Compliance
Period”) shall only be made in compliance with the safe harbor provisions set
forth in Regulation S, pursuant to the registration provisions of the Securities
Act or an exemption therefrom, and that all offers and sales after the
Distribution Compliance Period shall be made only in compliance with the
registration provisions of the Securities Act or an exemption therefrom and in
each case only in accordance with applicable state and foreign securities laws;
 
4.           the undersigned will not engage in any hedging transactions
involving any of the Securities unless such transactions are in compliance with
the provisions of the Securities Act and in each case only in accordance with
Applicable Securities Laws;
 
5.           the undersigned is acquiring the Securities for investment only and
not with a view to resale or distribution and, in particular, it has no
intention to distribute either directly or indirectly any of the Securities in
the United States or to U.S. Persons;
 
6.           the undersigned has not acquired the Securities as a result of, and
will not itself engage in, any directed selling efforts (as defined in
Regulation S) in the United States in respect of the Securities which would
include any activities undertaken for the purpose of, or that could reasonably
be expected to have the effect of, conditioning the market in the United States
for the resale of any of the Securities; provided, however, that the undersigned
may sell or otherwise dispose of the Securities pursuant to registration thereof
under the Securities Act and any Applicable Securities Laws or under an
exemption from such registration requirements;
 
7.           the statutory and regulatory basis for the exemption claimed for
the sale of the Securities, although in technical compliance with Regulation S,
would not be available if the offering is part of a plan or scheme to evade the
registration provisions of the Securities Act or any Applicable Securities Laws;
 
8.           the Company has not undertaken, and will have no obligation, to
register any of the Securities under the Securities Act;
 
9.           the Company is entitled to rely on the acknowledgements,
agreements, representations and warranties of the undersigned contained in the
Subscription Agreement and this Certificate, and the undersigned will hold
harmless the Company from any loss or damage either one may suffer as a result
of any such acknowledgements, agreements, representations and/or warranties made
by the undersigned not being true and correct;
13

--------------------------------------------------------------------------------

 

10.           the undersigned has been advised to consult his, her or its own
respective legal, tax and other advisors with respect to the merits and risks of
an investment in the Securities and, with respect to applicable resale
restrictions, is solely responsible (and the Company is not in any way
responsible) for compliance with applicable resale restrictions;
 
11.           the undersigned and the undersigned’s advisor(s) have had a
reasonable opportunity to ask questions of and receive answers from the Company
in connection with the acquisition of the Securities under the Subscription
Agreement, and to obtain additional information, to the extent possessed or
obtainable by the Company without unreasonable effort or expense;
 
12.           the books and records of the Company were available upon
reasonable notice for inspection, subject to certain confidentiality
restrictions, by the undersigned during reasonable business hours at its
principal place of business and that all documents, records and books in
connection with the acquisition of the Securities under the Subscription
Agreement have been made available for inspection by the undersigned, the
undersigned’s attorney and/or advisor(s);
 
13.           the undersigned:
 
(a)
is knowledgeable of, or has been independently advised as to, the Applicable
Securities Laws of the securities regulators having application in the
jurisdiction in which the undersigned is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Securities;

 
(b)
the undersigned is acquiring the Securities pursuant to exemptions from
prospectus or equivalent requirements under Applicable Securities Laws or, if
such is not applicable, the undersigned is permitted to acquire the Securities
under the Applicable Securities Laws of the securities regulators in the
International Jurisdiction without the need to rely on any exemptions;

 
(c)
the Applicable Securities Laws of the authorities in the International
Jurisdiction do not require the Company to make any filings or seek any
approvals of any kind whatsoever from any securities regulator of any kind
whatsoever in the International Jurisdiction in connection with the issue and
sale or resale of the Securities; and

 
(d)
the acquisition of the Securities by the undersigned does not trigger:

 
(i)
any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction; or

 
(ii)
any continuous disclosure reporting obligation of the Company in the
International Jurisdiction; and

 
the undersigned will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in Sections 13(b), 13(c) and 13(d)
above to the satisfaction of the Company, acting reasonably;
 
14.           the undersigned (i) is able to fend for itself in connection with
the acquisition of the Securities; (ii) has such knowledge and experience in
business matters as to be capable of evaluating the merits and risks of its
prospective investment in the Securities; and (iii) has the ability to bear the
economic risks of its prospective investment and can afford the complete loss of
such investment;
 
15.           the undersigned is not aware of any advertisement of any of the
Securities and is not acquiring the Securities as a result of any form of
general solicitation or general advertising including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio or television, or any seminar or meeting whose
attendees have been invited by general solicitation or general advertising;
14

--------------------------------------------------------------------------------


16.           no Person has made to the undersigned any written or oral
representations:
 
(a)
that any Person will resell or repurchase any of the Securities;

 
(b)
that any Person will refund the purchase price of any of the Securities;

 
(c)
as to the future price or value of any of the Securities; or

 
(d)
that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities on any stock exchange or automated dealer
quotation system, except that currently certain market makers make market in the
Company Common Shares on the OTC Bulletin Board;

 
17.           the undersigned is outside the United States when receiving and
executing the Share Exchange Agreement and is acquiring the Securities as
principal for their own account, for investment purposes only, and not with a
view to, or for, resale, distribution or fractionalization thereof, in whole or
in part, and no other Person has a direct or indirect beneficial interest in the
Securities;
 
18.           neither the SEC nor any other securities commission or similar
regulatory authority has reviewed or passed on the merits of the Securities;
 
19.           the Securities are not being acquired, directly or indirectly, for
the account or benefit of a U.S. Person or a Person in the United States;
 
20.           the undersigned understands and agrees that the Securities issued
to the undersigned will bear the following legend:
 
“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
 
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.”;
 
21        
the Company shall refuse to register any transfer of Securities not made in
accordance with the provisions of Regulation S, pursuant to registration under
the Securities Act, pursuant to an available exemption from registration under
the Securities Act or pursuant to an available exemption from the registration
and prospectus requirements of the Applicable Securities Laws.

 
15

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, I have executed this Certificate of Non-U.S. Shareholder.
 
 
 
Date:                          , 2017
 
 
 
Signature
 
 
 
Print Name
 
 
 
Title (if applicable)
 
 
Address
 
 
16